1. Madagascar (debate)
The next item is the debate on Madagascar.
author. - Mr President, the illegal and unelected regime of Andry Rajoelina is riddled with corruption and has orchestrated serious human rights abuses in Madagascar, yet Rajoelina came to power pledging an end to corruption and human rights abuses that allegedly flourished under the ousted former President, Marc Ravalomanana. This irony cannot be lost on the long-suffering people of Madagascar, many of whom live in abject poverty. The EU now needs to consider a substantial reinforcement of targeted measures against Rajoelina and his henchmen and cronies and, if necessary, to invoke the Cotonou Agreement's provisions on failures of governance and to apply the necessary sanctions.
The African Union (AU) could do far more. We have heard many platitudes from the AU, but we have seen little concrete action so far. Such action should include brokering an agreement between Rajoelina and Ravalomanana, allowing the former president to return to Madagascar without any risk or prejudice. Rajoelina should also allow his rival to stand in the presidential election planned for September this year.
Sadly, the portents for stability and reconciliation in Madagascar are not good. I hope that in the next few months, matters will be resolved peacefully.
Mr President, this is not the first time that we have discussed the drama in Madagascar in this Chamber.
Things have hardly changed for the people of Madagascar since the resolution in February 2010, except for the worse. They are the focus of my concerns, as they are the main victims. Beyond that, we are now seeing an apparently never-ending power struggle being played out.
More than a year ago already, the European Parliament clearly expressed its support for the idea of a democratic process which could lead to elections. That has still not transpired. Rajoelina is still in place. As we restate in this resolution, he must not be able to stand in new elections - that must be made clear.
I would simply like to ask for the negotiations in progress with the Southern African Development Community (SADC), which have not yet produced a conclusive result, to be given a chance to do so. That is why I would opt for a measured tone in relation to the situation so that we leave an opportunity for negotiations, which should take place very urgently and, I hope, reach a conclusion.
author. - (FR) Mr President, just for once, today, the Confederal Group of the European United Left - Nordic Green Left can only regret the tone of the resolutions before us. This is particularly true of the resolution on Madagascar. I have already had occasion to deplore this and other resolutions, in February 2010, when the previous urgent resolution on that country was adopted.
In that country, as in many others in Africa, the European Union is demonstrating its political impotence, and we are not going to change things by calling for harsher economic sanctions to be imposed on that country. The only victims of the situation are, and will continue to be, the people of Madagascar, who do not need this. We would have preferred it if the European Parliament had sent a clear message of support to the mediator of the Southern African Development Community (SADC), who has worked hard for a year to try to find the most amicable solution possible.
We would have preferred a message congratulating Mr Chissano on his mediation work, which led him to present a road map to the SADC for the resolution of the political crisis in Madagascar. A new meeting of the SADC is to be held in Johannesburg on Saturday in the presence of all the representatives of the different strands of political opinion in Madagascar to ratify this road map.
We wish to make a plea for the people of Madagascar and to reiterate that it is up to them, and them alone, to decide, without international pressure, who governs them. The role of the European Union is to help them. We do not therefore wish to be associated with this partial resolution, which risks adding fuel to the fire instead of supporting the efforts of the SADC, and we refuse to support the imposition of harsher economic sanctions.
Mr President, just as the previous speakers have also mentioned, I, too, wish to say that since February 2010 when we discussed the situation in Madagascar, we have seen no progress. We could say that the transition has taken place not to democracy, but to an even deeper crisis than a year and a few months ago. The Southern African Development Community meeting in Gaborone was admittedly presented as a final chance. Unfortunately, we have all seen that it was a failure. I believe that we can retain the hope that during the meeting this weekend, on Saturday, there will still be some positive developments.
On the other hand, it is true that Madagascar's economic and social situation is extremely dire, with the majority of the Madagascan population living on less than USD 1 per day. How can they get out of this situation? Through a neutral, inclusive and consensual transition process. We are not here to give our backing to one side or the other, but to support the idea of this kind of process.
Mr President, following the coup d'état, Mr Rajoelina's government has turned Madagascar into a hub of political instability. It is a country where there is no separation of powers, the media are controlled by the government, human rights are violated and there are abuses by the current Malagasy security forces against the people of Madagascar and it is they who have directly suffered from the political consequences. This illegal regime is causing enormous humanitarian problems in a resource-rich country through the lack of basic foodstuffs, water and sanitation, health and education services.
The European Union must continue with its humanitarian aid to the people and must contribute to finding an agreement between the parties that facilitates a neutral transitional government, which is consensual and inclusive, in order to restore constitutional order and call free and transparent democratic elections that allow all political movements and leaders to participate freely and let the Malagasy people decide their future.
author. - (FR) Mr President, the Group of the Greens/European Free Alliance once again deplores the conditions under which Mr Rajoelina came to power in Madagascar. The political situation of that country, which is very unstable, is extremely worrying. There have been numerous human rights violations: violence against demonstrators, illegal arrests, arbitrary detentions, as well as abuses against journalists and political opponents. The security forces enjoy total impunity.
Leaders of opposition political movements have been imprisoned. We are demanding their release. In addition, the uncontrolled management of the country's natural resources threatens prospects for development for future generations and paves the way for an ecological disaster. We condemn the illegal exploitation of the mineral resources as well as the pillaging of precious wood, particularly rosewood.
The restoration of the rule of law in Madagascar is an absolute priority and requires the organisation of free, transparent and democratic elections supported by international aid and, first and foremost, the European Union.
In our resolution, we condemn the human rights violations and abuses by the Malagasy security forces against their own population, and call for the dissolution of political militia, for full respect for human rights, as well as civil, political, social and economic rights, and for the restoration of the rule of law. We call for the immediate release of political prisoners and for the direct return of political exiles. A return to constitutional order is a condition for the return to normality in Madagascar. What is needed are free, transparent and fair elections organised under the supervision of the international community and which will comply with democratic standards. Our main dilemma concerns how to increase humanitarian aid to the people of Madagascar, since we do not recognise the unconstitutional regime. I hope that in spite of this, such help can be effective.
on behalf of the S&D Group. - Mr President, two years have passed since power was taken by force in Madagascar by a military regime that has not fulfilled at all the commitments made to ensure a transition to democracy, political pluralism and freedom of expression.
The fact that the African Union has suspended the country's membership, declaring the political regime illegal, along with the suspension of assistance by the IMF and the World Bank, have led to the government's international isolation and deepened the problems of a population deprived of foreign aid.
Therefore, our proposal for a resolution outlines two sets of measures: an appeal to the EU and also to the Security Council to extend to all the member countries the visa ban adopted by the African Union and also to increase humanitarian aid to the civilians in Madagascar.
Politically, the EU should insist more strongly that political parties in Madagascar rise above their obvious conflicts and agree on the road map proposed by the Southern African Development Community to overcome the crisis.
In this respect, a decision by the former President Marc Ravalomanana to return to his country is essential, taking into consideration the fact that the current leaders are forcing him to choose between exile and forced labour for life.
on behalf of the ALDE Group. - Mr President, a military coup d'état in Madagascar has been followed by continual violations of human rights and civil liberties. We have had to witness the concentration of executive, legislative and judiciary powers, together with the media, in the hands of Andry Rajoelina, who prides himself on the title of the President of the High Transitional Authority.
I am pleased that the EU and its Member States have not recognised his illegitimate government. We should never give credit to any authoritarian ruler by engaging in formal relations, even if we have done so in the past. Therefore, I welcome the sanctions that have so far been imposed on the regime, and encourage the international community to extend them in order to overthrow Rajoelina's government and bring about a true and definitive transition to democracy.
(RO) Mr President, the coup d'état which took place in March 2009 has been followed by acts of violence, human rights violations, including the random arrest of opposition leaders, and internal insecurity. These matters must be investigated and their perpetrators punished. The regime is boycotting the international and regional efforts to restore peace and organise free elections for a legitimate, democratic government. However, the efforts to find solutions must not be abandoned. In addition, the political militia must be disbanded, as a matter of urgency, and the abuses carried out by the government's security forces against the population ended. It is vital for free, democratic elections to be organised as soon as possible so that legitimate constitutional order can be established and the country's reconstruction can get under way. This is why I call on the Commission and Council to continue their efforts and step them up more quickly so as to provide solutions and the environment for organising free elections and protection for human rights in Madagascar.
(FI) Mr President, the people of the world's fourth largest island have been suffering since the military takeover in 2009. Madagascar has an illegal government in power which the people have not elected. Even its natural riches and renewable natural resources have failed to promote prosperity. The Madagascans live in squalor and poverty on their island.
Repeated violations of human rights, the harassment of politicians, religious people and civil society, frequent arbitrary arrests, the looting of churches and the intimidation of the press are everyday occurrences in the country. The list could go on to include media censorship, keeping the nation in poverty, unlawful arrests, disappearances and torture.
In addition to the human suffering, Madagascar's biodiversity is under threat. The island's flora and fauna have evolved in isolation and are irreplaceable and unique, when considered globally.
The nation must be able to decide its future itself, and the European Union has to be involved in supporting the Madagascans in every way possible.
Mr President, the situation in Madagascar is the classical situation where the new is no better than the old. This illegal regime came into power in 2009 with military support and matters have not improved one bit. So all the old bad habits remain: unlawful killings, mental and physical torture of prisoners, overcrowding and pre-trial detention are rampant, and, of course, poverty abounds with the minimum wage of USD 35 per month.
The solution is obvious. We need a democratic regime there and we at the European Union must do our best to establish that because, without that, progress cannot be made. If we can get free elections and a new government in place, the European Union, in conjunction with other international bodies, particularly the African Union, can help nurture this country along on the road to democracy and the road to economic recovery.
(FI) Mr President, since the transfer of power in March 2009, the political situation has continued to be unstable, and there have constantly been new disturbances in Madagascar. Rajoelina's administration breaches human rights and oppresses its own citizens.
In May 2011, representatives of the Africa Caribbean Pacific-European Union (ACP-EU) group took the view that Madagascar should have a viable temporary administration, and soon. Right now, an attempt is being made to resolve this crisis, and the Southern African Development Community (SADC) has invited 11 Madagascan political parties to a summit in Botswana. Three of the main opposition parties, however, have rejected this road map, because it would allow Rajoelina to continue in power until the next elections. Up till now, Rajoelina has reneged on all earlier possible attempts at agreement. Why, then, should he be trusted this time? That is why the EU and the international community must intervene in the situation, and this illegal government headed by Rajoelina should be brought to an end.
(PL) Mr President, the cause of the current political crisis in Madagascar was a military coup d'état, which forced the democratically elected President of Madagascar, Marc Ravalomanana, to resign and go into exile two years ago. The seizure of power by the military was strongly condemned by the international community, including the European Union, which immediately cut off development aid. In addition, Madagascar was suspended from the Southern African Development Community and the African Union, which contributed to further isolation of the island. The political crisis in Madagascar is just reaching a crucial point, in which there is the opportunity that the negotiations which are in progress between the political leaders will bring about an end to the crisis. This is an ideal opportunity to restore constitutional order and call new elections. The talks also have fundamental significance for the restoration of funds to the country, which had payments of over EUR 600 million in EU development aid suspended. I hope the sides which have been in conflict will now manage to introduce a road map which will provide for the establishment of an interim government until new and - I trust - fair elections are called.
(PT) Mr President, I wish first of all to deplore the delay in providing the Portuguese versions of this afternoon's resolutions. Some of these are still not available as I speak, and I therefore wish to register my strong protest.
Regarding the situation in Madagascar, the European Union may give its support to a process of reconciliation, but it must do so without intervening or interfering in matters which only the Malagasy people can decide. Above all, the European Union must refrain from taking sides in the conflict. All our efforts should be in the interests of the Malagasy people and not of any one of the conflicting parties.
It is important to value and follow up the efforts of the Southern African Development Community to resolve the conflict and find a political solution to the crisis in the country. For our own part, we wish here to reaffirm the necessity of respecting the ability of the Malagasy people to choose and determine their own future.
(RO) Mr President, the current political crisis in Madagascar poses a risk to democracy and stability in the region. The removal from power of the democratically elected president has resulted in a climate of violence and insecurity being imposed. I should remind you that international donors have withdrawn the financial support given to the island's population. This means that Madagascar is now faced with a poverty rate of 80%. The US has stopped offering tax exemptions to the textile imports from this country for the same reasons. This has resulted in the disappearance of one of the main sources of national income. I welcome the efforts of the Southern African Development Community to put an end to this crisis and restore democracy in the country. I think that it is vital to involve regional organisations in resolving these tensions in order to reach a political compromise.
(RO) Mr President, the political crisis in Madagascar has led to this country being isolated on the international stage. Financial aid to Madagascar has been suspended by the European Union, through the enforcement of the provisions of the Cotonou Agreement, as well as by the IMF and World Bank. I support the measures adopted by the European Union in a situation where the transition to a democratic system is being jeopardised indefinitely by the illegal and, by extension, unconstitutional way in which Rajoelina took power.
On the other hand, the decision to apply sanctions is always difficult due to the inevitable humanitarian, economic and social consequences triggered by this. We must think about the Madagascan people, who need our support. This must be demonstrated not only by appealing for free, pluralist elections to be organised and democratic order to be restored, but also, in practical terms, by providing proper humanitarian aid.
(IT) Mr President, it is only since July 2003 that Madagascar began again to take an active part in the life of the African Union, since until the end of the 1990s, its political and economic ties were predominantly with the non-aligned socialist countries.
The military coup d'état of March 2009, however, saw the former mayor of the capital city install himself in the presidential palace, which had already been occupied by the army that supported him. After 19 months of institutional crisis in the country, precisely on the day on which nearly 8 million Malagasy people were called on to vote on reforming the constitution, in November 2010, all hope of fashioning a genuine democracy in this former European colony was lost. Today in Madagascar, there is a transitional government that nevertheless holds no promise of anything good, either on an economic level, if we consider that people there live on less than one dollar a day, or on a humanitarian level.
Since, until now, neither the European Union nor the African Union have managed to achieve any compromise with the government of Madagascar, certain measures have been adopted, including the suspension of aid from the International Monetary Fund and the World Bank, as well as our withholding recognition of the transitional government. We condemn the coup d'état and stress the urgent need for free and transparent elections, monitored by the international community.
Mr President, I have great respect for you, but surely it is up to the speaker the speed at which he chooses to speak, and that should be the choice of the speaker. The speakers in this Parliament should not run the risk of having their speech wrecked by interruptions from the Chair on behalf of the interpreters. Could I put that point to you?
(Mixed reactions)
Lord Dartmouth, to a large extent I agree with your view, but we also get indications from our interpreters that they cannot keep up with the pace. Of course, when I interrupt the speaker, I always give him the additional time, so everybody is happy - the speaker is happy, you are happy that you get the interpretation, and, of course, our interpreters are happy as well. That is the purpose of the work we are doing here.
(Applause)
(FI) Mr President, since the military takeover in March, political instability and a deteriorating humanitarian situation have been becoming ever more obvious features of everyday life for the Madagascans. With the political crisis, they have even more difficulties accessing basic foodstuffs, water, hygiene products and health services.
Those currently in power have illegally monopolised executive, legislative and judicial power, and have taken control of the media. The country's security services are guilty of violence against ordinary people. Many activists have been imprisoned for political reasons, and former leading political figures have had to flee the country.
The negotiations that are in progress must be stepped up fast, and a way must be sought to restore constitutional order. The human rights violations call for impartial investigation. The EU should increase humanitarian aid for Madagascar, and targeted sanctions should be continued until a solution to the political crisis has been found.
Mr President, honourable Members, the Commission and Baroness Ashton, the High Representative, are deeply concerned about the situation in Madagascar and we have promised to give our continued support to the people of this beautiful country.
We attach great importance to overcoming the ongoing political crisis and the economic and social effects on the population of Madagascar which are increasing the burden placed on the people on a daily basis.
In the same way as you, the Members of Parliament, we are monitoring developments there very closely and using every diplomatic means at our disposal to bring an end to the crisis.
The last two years have involved many retrograde steps and blocks to progress in the country. Now I believe that we have reached a turning point. Two days ago, on 7 June, talks began in Gaborone between the Southern African Development Community (SADC) and various players in the country, in order to find a way out of the crisis, which is based on neutrality and consensus, includes all the relevant groups, and can be supported both by the international community and by the broad majority of the citizens of Madagascar.
We are hoping for, counting on and working to ensure the success of the talks, so that the African Union and the international community, including the EU, can help and support Madagascar to return to the rule of constitutional law.
We are opposing all attempts to bring about a transition to a one-sided, 'de facto' government. For this reason, the European Council decided last week to extend the measures imposed under the terms of Article 96 of the Cotonou Agreement by another six months. This does not affect humanitarian aid or measures to combat poverty, provided that they are compatible with the terms of this article.
We are still prepared to provide political and financial support for this transition process, provided it is consensual. It must be based on the road map agreed by the local players and must be endorsed by the SADC, the African Union and the international community. Against this background, I am hoping for positive developments after two tough and difficult years. Thank you very much.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
For several months, the whole of Europe has been looking at the situation in the countries of North Africa, watching events which are taking place in our immediate neighbourhood with unconcealed anxiety. Today, we return to the question of another African country, which, for a long time now, has been lost in chaos and political oblivion.
Madagascar has become a lawless state in which an illegal regime is allowing the country to be plundered and engulfed in chaos. The regime's repression and disregard for the rights of its own citizens can only aggravate the situation, and this may unfortunately lead to bloodshed. Therefore, although the call for the restoration of constitutional order and the holding of open and free elections under the supervision of the international community may appear to be nothing but demagoguery, it is, in fact, the only way for the situation in Madagascar to return to normal. We must also remember that although sanctions may prove successful, they should go hand in hand with a specific proposal for a solution to the political crisis, because the longer the current situation continues, the harder it will be in the future to bring the rule of law to Madagascar.